DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is too long. The abstract should be in the form of a single paragraph of no more than 150 words and 15 lines in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-5 depend, The term “the propulsion base is provided with the propulsion chute” (lines 5-6) renders the claim indefinite in that it is not clear what structure would meet the term “is provided with”, thereby rendering the claim indefinite.
 Also in claim 1, the terms “the first end of the propulsion rod” (lines 7-8), “the second end of the propulsion rod” (line 8), “the first end of the propulsion bracket” (line 10), “the second end of the propulsion bracket” (line 11), “corresponding gas pipeline” (line 17), “the gas pipeline” (line 18), “the corresponding flamethrower” (line 19) all lack proper antecedent basis, rendering they scope of the claim indefinite. All claims should be amendment to include proper antecedent basis for all terms appearing therein.
Also in claim 1, the term “the claim is used to fix corresponding gas pipeline” renders the scope of the claim further indefinite in that it is not clear exactly what structure is included or intended to be covered by the term “is used” rendering the scope of the claim further indefinite.
Also in claim 1, on lines 13-14 the claim recites multiple propulsion devices are employed, where previously in the claim only a single propulsion device is required, making the claim unclear as to how many propulsion devices are actually required by the claim. 
Also in claim 1, on lines 32-33 the claim recites multiple postioning devices are employed, where previously in the claim only a single positioning device is required, making the claim unclear as to how many propulsion devices are actually required by the claim. 
2) The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  All of instant claims 1-5 contain allowable subject matter in that none of the cited prior art show or fairly suggest a heating arrangement for steel pipes including multiple torches, burners or flamethrowers arranged in the recited manner allowing for greater heating control of the steel pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2012/0118441, showing a further example of prior art heating arrangements for steel pipe billets, and US 2021/0299723 (the publication of the instant application) are also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk